Case 6:19-cv-01028-PGB-LRH Document 84 Filed 03/24/20 Page 1 of 3 PageID 1488




                           UNITED STATED DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   FEDERAL TRADE COMMISSION,

                         Plaintiff,                          Case no. 19-cv-1028-40LRH

   vs.

   FIRST CHOICE HORIZON LLC, et al.,

                         Defendants.
                                               /

                  RECEIVER'S NOTICE OF IDENTIFYING
         ADDITIONAL RECEIVERSHIP ENTITY (BAVIC REALTY CORP.)

          Mark J. Bernet (the "Receiver"), as receiver for First Choice Horizon LLC, First

   Southern Trust LLC, First United Mutual LLC, Premier Union Trust LLC, d/b/a Second

   Choice Horizon, South Premier Trust LLC, Suncoast Mutual LLC, United Choice Plus

   LLC, Southern Pride LLC, Financial Service Trust LLC, Southern Choice LLC, and Sun

   Premier LLC (collectively the "Receivership Defendants"), hereby declares the following

   non-party to be an additional "Receivership Entity" within the meaning of the Court's

   June 26, 2019 Stipulated Preliminary Injunction:

          •      Bavic Realty Corp.
Case 6:19-cv-01028-PGB-LRH Document 84 Filed 03/24/20 Page 2 of 3 PageID 1489




           Under the Court's June 26 2019 Stipulated Preliminary Injunction, the Receiver is

   appointed as receiver for the "Receivership Entities," a term defined to include the named

   Receivership Defendants, plus

                    any other entity that has conducted any business related to the
                    marketing, promotion, offering for sale, or sale of Defendants'
                    credit card interest rate reduction service, including receipt of
                    Assets derived from any activity that is the subject of the
                    Complaint in this matter, and that the Receiver determines is
                    controlled or owned by any Defendant.

   TRO, pp. 6-7.

           The Receiver has learned that Bavic Realty Corp. received assets from the

   Defendants, and that such funds derived from activity that is the subject of the Amended

   Complaint herein. Further, the Receiver has discovered that the Defendant Guerrero

   owns and controls Bavic Realty Corp.1

           The Receiver will proceed with administering Bavic Realty Corp. as one of the

   Receivership Entities under the Court's Preliminary Injunction.

                                                        /s/ Mark J. Bernet, Receiver
                                                        Mark J. Bernet, Receiver
                                                        Florida Bar no. 606359
                                                        401 E. Jackson Street, Suite 1700
                                                        Tampa, Florida 33602
                                                        Telephone: (813) 223-7333
                                                        Facsimile: (813) 218-5495
                                                        Email: mark.bernet@akerman.com
                                                        Secondary: judy.barton@akerman.com




           1
             Guerrero failed to identify his ownership of Bavic Realty Corp. on his financial disclosure form.
   He also failed to disclose that Bavic Realty Corp. owns a parcel of real property located in the Bronx, New
   York, that is under contract for sale for $3.45 million. The Receiver may choose to implement contempt
   proceedings as a consequence of Guerrero's decision to provide false and incomplete financial statements.


                                                            2
Case 6:19-cv-01028-PGB-LRH Document 84 Filed 03/24/20 Page 3 of 3 PageID 1490




                                 CERTIFICATE OF SERVICE

            I certify that on March 24, 2020, a copy of the foregoing was served by e-mail to

   Michael A. Boutros, Esquire, and Robin Rock, Esquire, Attorneys for Plaintiff, Federal

   Trade Commission, 225 Peachtree Street, N.E., Suite 1500, Atlanta, Georgia 30303, e-

   mail: mboutros@ftc.gov and mboutros@ftc.gov, and to Robert D. Eckard, Esquire, and

   Beth Ann Tobey, Esquire, Law Office of Robert Eckard and Associates, P.A., 3110 Palm

   Harbor Blvd., North, Palm Harbor, Florida 34683, e-mail robert@roberteckardlaw.com,

   bethann@roberteckardlaw.com.

                                                /s/ Mark J. Bernet
                                                Mark J. Bernet, Receiver




                                                   3
   52461516;1
